Citation Nr: 1821764	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1966 to June 1969 and February 1974 to November 1977. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
In March 2017, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In August 2017, the Board remanded the Veteran's appeal for additional evidentiary development. It has since been returned to the Board for further consideration.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran is not permanently or substantially confined to his home as a result of his service-connected disabilities, nor is he unable to perform self-care activities without the aid and assistance of another due to those disabilities.



CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and attendance and/or housebound status have not been met. 38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran has demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017). There has been no indication to the contrary.

Pursuant to the Board's August 2017 remand, the AOJ obtained outstanding records and provided the Veteran with an appropriate VA examination which was responsive to the questions asked of the examiner. The AOJ then issued a supplemental statement of the case in December 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran seeks entitlement to special monthly compensation (SMC) based on aid and attendance and/or housebound status.

Special monthly compensation provided by 38 U.S.C. 1114(s); 38 C.F.R. § 3.350(i) is payable where the Veteran has a single service-connected disability rated as 100 percent and either has additional service-connected disability or disabilities independently rated as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or is permanently housebound by reason of service-connected disability or disabilities. The "housebound" requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. The Court has also held that where a total rating based on individual unemployability (TDIU) is assigned primarily for one disorder, this may count as the single disability. As will be discussed below, a total rating based on individual unemployability has been assigned on the basis of all, not a single service-connected disorder. Those disorders are set out in greater detail below.

A factual need for aid and attendance will be accorded consideration by the following criteria: (1) inability of claimant to dress or undress self, or to keep self ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) inability of claimant to feed self through loss of coordination of upper extremities or through extreme weakness; (4) inability to attend to the wants of nature; or (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.352(a).

The Veteran is currently service-connected for cirrhosis of the liver (30 percent), low back pain (20 percent), right hip osteoarthritis (10 percent), peripheral neuropathy of both hands (10 percent, bilaterally), and peripheral neuropathy of both legs (10 percent, bilaterally). His combined disability evaluation is 70 percent. A TDIU has also been established, effective March 30, 2001.

The Board observes that the Veteran has received VA treatment for a number of his service-connected disorders. He also has received VA treatment for several nonservice-connected conditions including thrombocytosis, emphysema, and a heart disorder. According to a November 2008 treatment report, it was noted that the Veteran can do a lot of walking, a little bit of running, and works out with weights. Additional VA treatment reports through 2017 reveal that the Veteran continued to walk frequently. 

Pursuant to the Board's August 2017 remand, the Veteran was afforded a VA examination in October 2017. The examiner noted that the Veteran is not permanently bedridden or hospitalized and can travel beyond his current domicile. The Veteran reported that a typical day consists of him waking up early and having his brother take him to the park, where he drinks beer and smokes cigarettes. He stated that he typically returns home before lunch, and that he remains at his house watching television and drinking beer until time bedtime. The Veteran reported that he uses a cane to ambulate outside of his house. He also remarked that he visited Las Vegas last summer, where he walked along the entire strip. The examiner noted that the Veteran's impairments stem from back pain and weakness/numbness of his lower extremities. The examiner also noted that the Veteran can perform all daily functions. Diagnostic testing was performed and the main impressions included bilateral lung emphysema, a heart disorder, and cirrhosis. The examiner reported that the Veteran is mentally competent and capable of managing his financial affairs. 

As indicated above, the Veteran suffers from several nonservice-connected disabilities, including thrombocytosis and a heart disorder. Moreover, his VA treatment reports and corresponding October 2017 VA examination report demonstrate that he can ambulate freely with use of a cane. 

Also, as noted above, the criteria require a permanent and total disability rating. Although the record reflects that the Veteran is service-connected for cirrhosis of the liver, low back pain, right hip osteoarthritis, peripheral neuropathy of both hands, and peripheral neuropathy of both legs, the evidence indicates that none of these service-connected disabilities warrant a single 100 percent rating. Moreover, as mentioned, a TDIU has not been assigned on the basis of a single service-connected disability.

As a result, the Board next considers whether the Veteran has been permanently or substantially confined to his home as a result of his service-connected disabilities to warrant SMC at the housebound rate or whether the Veteran has been so helpless to warrant SMC based on the need for aid and attendance.

The medical evidence of record does not demonstrate that the Veteran is permanently housebound by reason of service-connected disability or disabilities. The Board places substantial probative value on the October 2017 VA examination report. The examiner essentially determined that the Veteran is not permanently bedridden, leaves his home, and frequently walks with a cane. His VA treatment reports essentially confirm this. Thus, the Board finds the preponderance of the evidence against the Veteran's entitlement to SMC on the basis of being housebound.

Similarly, turning to his claim for SMC based on the need for aid and attendance, the record shows that despite his back pain and lower body weakness, the Veteran can perform most activities of daily living without the assistance of others. The Board further notes that the Veteran currently suffers from a number of other nonservice-connected disorders that impact his overall health.  His service connected disorders do not render him unable to protect himself from the normal hazards and dangers of his daily environment.

After a review of the pertinent evidence discussed above, the Board finds that the Veteran is not permanently or substantially confined to his home or bed nor is he so helpless as to need regular aid and attendance as a result of his service-connected disabilities. As such, entitlement to the claimed SMC benefit is denied. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b).


ORDER

Entitlement to SMC based on aid and attendance and/or housebound status is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


